EMPLOYMENT AGREEMENT This Employment Agreement (this"Agreement") is made and entered into as of the 12th day of March, 2008 (the "Effective Date"), by and between Cistera Networks, Inc., a Nevada corporation (the "Company"), and Richard P. McDowell, a resident of Plano, Texas ("Employee"). BACKGROUND: WHEREAS, the Company is engaged in the business of designing, developing, marketing, selling and distributing computer hardware and software solutions for integrating voice, video and data over internal and external computer based networks; WHEREAS, the Company has, in its business, developed or acquired and will continue to develop and acquire commercially valuable technical and non-technical information, the safeguarding of which by holding the same secret and confidential, is necessary and the Company must be protected from divulgence by Employee, either directly or indirectly, of any such information; and WHEREAS, Employee acknowledges that the remuneration, receipt of confidential information, and special and unique professional growth opportunities available through employment with the Company constitute fair and adequate consideration for entry into this Agreement, and he understands that he need not accept or continue employment with the Company; that he has freely chosen to enter into the terms of this Agreement, and that compliance with the terms of this Agreement are conditions of his employment or continued employment with the Company. AGREEMENTS: NOW, THEREFORE, in consideration of the mutual covenants and acknowledgments of the parties which are incorporated and made a part hereof, and in further onsideration of and as part of the terms and conditions of the employment or continued employment of Employee, it is hereby agreed as follows: Appointment and Term.
